.,,..   Case 5:19-cv-00281-JPB-JPM Document 42 Filed 12/29/20 Page 1 of 3 PageID #: 1379




                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                Wheeling

           ANGELA LYNN AMOROSO,

                                 Plaintiff,

                         v.                                         CIVIL ACTION No. 5:19-CV-281
                                                                    Judge Bailey

          ANDREW SAUL, Commissioner of Social
          Securityu

                                 Defendant.


                          ORDER ADOPTING REPORT AND RECOMMENDATION

                 The above-styled matter came before this Court for consideration of the Report and

          Recommendation of United States Magistrate Judge Mazzone [Doc. 40]. Pursuant to this

          Court's Local Rules, this action was referred to Magistrate Judge Mazzone for submission

          of a proposed report and a recommendation ("R&R"). Magistrate Judge Mazzone filed his

          R&R on November 24, 2020, wherein he recommends that plaintiffs motion for summary

          judgment [Doc. 32] be denied and defendant's motion for summary judgment [Doc. 36] be

          granted.

                 Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to make a de nova

          review of those portions of the magistrate judge's findings to which objection is made.

          However, the Court is not required to review, under a de novo or any other standard, the

          factual or legal conclusions of the magistrate judge as to those portions of the findings or

          recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

          150 (1985). Nor is this Court required to conduct a de novo review when the party makes

          only "general and conclusory objections that do not direct the court to a specific error in the

                                                         1
Case 5:19-cv-00281-JPB-JPM Document 42 Filed 12/29/20 Page 2 of 3 PageID #: 1380




   magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

   44, 47 (4th Cir. 1982).

          In addition, failure to file timely objections constitutes a waiver of de novo review and

   the right to appeal this Courts Order. 26 U.S.C.     §   636(b)(1); Snyderv. Ridenour, 889

   F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,94(4th Cir.

   1984). Prose filings must be liberally construed and held to a less stringent standard than

   those drafted by licensed attorneys, however, courts are not required to create objections

  where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

   F.2d 1147, 1151 (4th Cir. 1971).

          Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

  days of receipt of the R&R, pursuant to 28 U.S.C.         §   636(b)(1) and Rule 72(b)(2) of the

   Federal Rules of Civil Procedure. Having filed no objections within that time frame, plaintiff

  has waived her right to both de novo review and to appeal this Court’s Order pursuant to

  28 U.S.C.   §   636(b)(1). Consequently, the R&R will be reviewed for clear error.

          Having reviewed the R&R for clear error, it is the opinion of this Court that the

  Report and Recommendation [Doc. 40] should be, and is, hereby ORDERED ADOPTED

  for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

  further ORDERS that Plaintiffs Motion for Summary Judgment [Doc. 32] be DENIED.

  Furthermore, defendant’s Motion for Summary Judgment [Doc. 36] be GRANTED. This

  Court further DIRECTS the Clerk to enter judgment in favor of the defendants and to

  STRIKE this case from the active docket of this Court.

          It is so ORDERED.


                                                 2
Case 5:19-cv-00281-JPB-JPM Document 42 Filed 12/29/20 Page 3 of 3 PageID #: 1381




         The Clerk is directed to transmit copies of this Order to any counsel of record and

  to mail a copy to the pro se plaintiff.

         DATED: December 29, 2020.




                                                            S DISTRICT J




                                              3
